Broyles, C. J.
1. Ground 1 of the amendment to the motion for a new trial, complaining of the failure of the court to charge certain contentions of the plaintiff, is too defective to be considered by this court, as it does not appear from the ground that such contentions were supported by any evidence.
2. No material error appears in any of the excerpts from the charge, complained of, when they are considered in connection with the entire charge.
3. In view of the facts of the case and the charge given, the failure of the court to charge the principle of law set forth in ground 7 of the motion for a new trial was not error, especially since there was no timely and appropriate written request so to charge.
4. The alleged newly discovered evidence is largely cumulative and . impeaching, and is not of such a character as would likely cause a different verdict upon another hearing of the case.
5. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.